Citation Nr: 1442781	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  13-03 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who had active service from September 1970 to April 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2011 (tinnitus) and April 2012 (low back disability) rating decisions by the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus began in service and continues to the present.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the issue considered upon the merits in this decision is granted in full, the Board need not further discuss VA's notification and assistance in this appeal.  

Analysis

The Veteran contends that he has tinnitus that began in service.  Relevant to this appeal, service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of a current disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In January 2011, the Veteran submitted a statement in support of claim in which he described the onset of his tinnitus symptoms.  He stated that 

In Jan of 1973 I was near a hanger that was hit by mortar fire, not only the explosion of the morter [sic] but the bombs that were attached to the aircraft exploded causing more explosions.  I was in the front row of the Barracks on the ground.  Sgt. Pringle . . . pushed me out of the way of danger.  From that day to present I have had ringing in my ears.

On February 2011 VA audiology examination, he reported that he first noticed symptoms of tinnitus on January 27, 1973, when an aircraft, loaded with bombs, exploded 300 yards away from him.  The examiner provided a negative nexus opinion, based on her assessment that the Veteran had hearing loss that was unrelated to noise exposure and that the tinnitus and hearing loss were less likely than not related to military noise exposure but, rather, "related to an unknown etiology."

Here, however, the Veteran has asserted, essentially, that the tinnitus disability began in service and the VA examiner's opinion does not adequately address this contention.  That is, the examiner mainly concentrated on whether hearing loss was due to noise exposure in service, but did not fully consider the Veteran's assertions that the tinnitus began in service.

Here, as previously noted by the Court, the Veteran is competent to testify that he had tinnitus in service and has had it to the present.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Although cognizant that not all evidence of file supports his claim (such as the denial of ear problems upon separation from service), in the Board's judgment, after having considered all the evidence of record, the Board finds that when resolving reasonable doubt in the Veteran's favor that service connection is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

On April 2012 VA examination, the examiner stated that the Veteran's low back disability was less likely than not related to service because he was treated in service for lumbar strain, which does not cause disk herniation, the postservice disability for which the Veteran was treated.  The Veteran subsequently submitted treatise evidence, printed from a National Institutes of Health website, that states that strain is one of the causes of disk herniation.  While this treatise evidence is not specific to the Veteran, given that the negative medical opinion was premised solely on a medical declaration that strain and disk herniation are not related, the Board finds that remand for a supplemental medical opinion is necessary.

Also, the AOJ should obtained updated VA treatment records.


Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Madison, Wisconsin VAMC dated from April 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  The claims file should be returned to the April 2012 VA examiner for a supplemental opinion.  After reviewing the claims file, the examiner should opine as to the likely etiology of the Veteran's low back disability, to include consideration of the treatise evidence and its statement that strain can cause disk herniation.  The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

If the April 2012 VA examiner is no longer available, the claims file should be forwarded to another appropriate VA examiner for review and rationale, consistent with the instruction above, regarding a nexus between the Veteran's low back disability and his active service.

3.  After completing the above, and any other development deemed necessary, the AOJ should review the expanded record and readjudicate the issue on appeal.  If the appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


